                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CISCO SYSTEMS, INC., et al.,
                                   4                                                       Case No. 18-cv-07602-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ZAHID HASSAN SHEIKH, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    LAST DAY TO JOIN PARTIES OR AMEND                     for good cause and court approval by
Northern District of California
 United States District Court




                                        PLEADINGS:                                            Motions under FRCP Rule 16(b)(4)
                                  13
                                        NON-EXPERT DISCOVERY CUTOFF:                          March 20, 2020
                                  14
                                        DISCLOSURE OF EXPERT REPORTS:
                                  15
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 17, 2020
                                  16    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: May 1, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  17

                                  18    EXPERT DISCOVERY CUTOFF:                              May 15, 2020

                                  19    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              July 31, 2020 [filed 5/29/2020]
                                        BE HEARD BY:
                                  20
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, September 18, 2020 at 9:01 a.m.
                                  21
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  September 25, 2020
                                  22
                                        PRETRIAL CONFERENCE:                                  Friday, October 9, 2020 at 9:00 a.m.
                                  23

                                  24    TRIAL DATE :                                          Monday, November 2, 2020 at 8:30 a.m.
                                                                                              for Jury Trial
                                  25

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   2   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, September

                                   3   18, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial

                                   4   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the

                                   5   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   6   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                   7   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                   8   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                   9   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                  10   statement in a timely fashion. Failure to do so may result in sanctions.

                                  11          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  12   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
Northern District of California
 United States District Court




                                  13   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  14          IT IS SO ORDERED.

                                  15   Dated: February 27, 2020

                                  16                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
